Gilbert, J.
Screven Oil Mill brought an action against Mrs. M. M. Hankinson, seeking to recover 350 acres of land. The defendant conceded the legal ownership of plaintiff and right of possession to 210'acres of the land sued for, but denied that she was in possession of any land as described in the petition. She admitted that she was in possession of 100 acres of land, including her residence, but insisted that this land was not within the description in plaintiff’s petition. By agreement in judicio, the parties limited the suit to the sole question of the right of plaintiff to recover 100 acres on which defendant resided. The jury found for the defendant. The exception is to the refusal of a new trial.
The motion consists of the general grounds and three grounds added by amendment. Some of the brief of evidence is rendered unintelligible, because of the word “indicating” in parenthesis found in many sentences, without furnishing any explanation of what was indicated. Under the pleadings and the evidence the verdict was fully warranted, if not in fact demanded. None of the special grounds of the motion for new trial require a reversal of the judgment. Judgment affirmed.

All the Justices concur.